 HONDA OF AMERICA MFG., INC. 389Honda of America Mfg., Inc. and International thereafter filed a response to the Notice To ShowUnion, United Automobile, Aerospace and Agri- Cause.cultural Implement Workers of America Pursuant to the provisions of Section 3(b) of the(UAW). Case 8-CA-15050 National Labor Relations Act, as amended, the Na-November 25, 1981 tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.DECISION AND ORDER Upon the entire record in this proceeding, theBoard makes the following:BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN Ruling on the Motion for Summary JudgmentUpon a charge filed on July 27, 1981, by Interna- In its answer to the complaint and response totional Union, United Automobile, Aerospace and the Notice To Show Cause, Respondent assertsAgricultural Implement Workers of America that the Union's certification was improperly issued(UAW), herein called the Union, and duly served in Cases 8-RC-12320 and 8-RC-12482 because theon Honda of America Mfg., Inc., herein called Re- unit of boiler operators found appropriate by thespondent, the General Counsel of the National Regional Director is inappropriate for bargaining.Labor Relations Board, by the Regional Director Respondent contends that the only appropriate unitfor Region 8, issued a complaint on August 17, would consist of all production and maintenance1981, against Respondent, alleging that Respondent employees at its facility, including the boiler opera-had engaged in and was engaging in unfair labor tors. Respondent admits that it has refused, andpractices affecting commerce within the meaning continues to refuse, to bargain with the Union, butof Section 8(a)(5) and (1) and Section 2(6) and (7) alleges that it has no legal obligation to do so.of the National Labor Relations Act, as amended. The General Counsel asserts that Respondent'sCopies of the charge and the complaint and notice answer raises no contentions other than those fullyof hearing before an administrative law judge were considered and rejected by he Board in the under-duly served on the parties to this proceeding. lying representation proceeding and, since all otherWith respect to the unfair labor practices, the factual allegations of the complaint stand admittedcomplaint alleges in substance that on July 19, in Respondent's answer, that there are no matters1981, following a Board election in Cases 8-RC- in issue requiring a hearing before an administrative12320 and 8-RC-12482, the Union was duly certi- law judge.fled as the exclusive collective-bargaining repre- Our review of the record herein, including thesentative of Respondent's employees in the unit record in Cases 8-RC-12320 and 8-RC-12482, dis-found appropriate;' and that, commencing on or closes that the Union filed a petition for an electionabout July 17, 1981, and at all times thereafter, Re- on April 27, 1981.2 After a hearing, the Regionalspondent has refused, and continues to date to Director, on June 12, 1981, issued a Decision andrefuse, to bargain collectively with the Union as Direction of Election in which he ordered that anthe exclusive bargaining representative. On August election be held among the employees in the fol-26, 1981, Respondent filed its answer to the corn- lowing appropriate unit:plaint admitting in part, and denying in part, the al- All boiler operators employed by the Employ-legations in the complaint. er at its Marysville, Ohio, facility, excludingOn September 10, 1981, counsel for the General all office clerical employees and professionalCounsel filed directly with the Board a Motion for employees, guards, and supervisors as definedSummary Judgment. Subsequently, on September in the Act, and all other employees.16, 1981, the Board issued an order transferring the Respondent filed with the Board a request forproceeding to the Board and a Notice To Show review, dated June 24, 1981, of the Regional Direc-Cause why the General Counsel's Motion for Sum- tor's Decision and Direction of Election. Themary Judgment should not be granted. Respondent Board denied Respondent's request for review onJuly 8, 1981.' Official notice is taken of the record in the representation proceeding July 8, 1981.Cases 8-RC-12320 and 8-RC-12482, as the term "record" is defined in An election by secret ballot was conducted onSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, July 10, 1981, in which four votes were cast for,as amended. See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd aainst the Union There388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 and no votes were cast against, the Union. There(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 2 An election petition concerning the same bargaining unit had been397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. We filed in Case 8-RC-12320 by International Union of Operating Engineers.note that the date of issuance of the certification is July 20, 1981. rather Local Union 589, on November 14, 1980. The petitions were consoli-than July 19 as alleged in the complaint. dated for the purpose of hearing.259 NLRB No. 55HONDA OF AMERICA MFG., INC. 389Honda of America Mfg., Inc. and International thereafter filed a response to the Notice To ShowUnion, United Automobile, Aerospace and Agri- Cause.cultural Implement Workers of America Pursuant to the provisions of Section 3(b) of the(UAW). Case 8-CA-15050 National Labor Relations Act, as amended, the Na-November 25, 1981 tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.DECISION AND ORDER Upon the entire record in this proceeding, theBoard makes the following:BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN Ruling on the Motion for Summary JudgmentUpon a charge filed on July 27, 1981, by Interna- In its answer to the complaint and response totional Union, United Automobile, Aerospace and the Notice To Show Cause, Respondent assertsAgricultural Implement Workers of America that the Union's certification was improperly issued(UAW), herein called the Union, and duly served in Cases 8-RC-12320 and 8-RC-12482 because theon Honda of America Mfg., Inc., herein called Re- unit of boiler operators found appropriate by thespondent, the General Counsel of the National Regional Director is inappropriate for bargaining.Labor Relations Board, by the Regional Director Respondent contends that the only appropriate unitfor Region 8, issued a complaint on August 17, would consist of all production and maintenance1981, against Respondent, alleging that Respondent employees at its facility, including the boiler opera-had engaged in and was engaging in unfair labor tors. Respondent admits that it has refused, andpractices affecting commerce within the meaning continues to refuse, to bargain with the Union, butof Section 8(a)(5) and (1) and Section 2(6) and (7) alleges that it has no legal obligation to do so.of the National Labor Relations Act, as amended. The General Counsel asserts that Respondent'sCopies of the charge and the complaint and notice answer raises no contentions other than those fullyof hearing before an administrative law judge were considered and rejected by he Board in the under-duly served on the parties to this proceeding. lying representation proceeding and, since all otherWith respect to the unfair labor practices, the factual allegations of the complaint stand admittedcomplaint alleges in substance that on July 19, in Respondent's answer, that there are no matters1981, following a Board election in Cases 8-RC- in issue requiring a hearing before an administrative12320 and 8-RC-12482, the Union was duly certi- law judge.fied as the exclusive collective-bargaining repre- Our review of the record herein, including thesentative of Respondent's employees in the unit record in Cases 8-RC-12320 and 8-RC-12482, dis-found appropriate;' and that, commencing on or closes that the Union filed a petition for an electionabout July 17, 1981, and at all times thereafter, Re- on April 27, 1981.2After a hearing, the Regionalspondent has refused, and continues to date to Director, on June 12, 1981, issued a Decision andrefuse, to bargain collectively with the Union as Direction of Election in which he ordered that anthe exclusive bargaining representative. On August election be held among the employees in the fol-26, 1981, Respondent filed its answer to the com- lowing appropriate unit:plaint admitting in part, and denying in part, the al- All boiler operators employed by the Employ-legations in the complaint. er at its Marysville, Ohio, facility, excludingOn September 10, 1981, counsel for the General all office clerical employees and professionalCounsel filed directly with the Board a Motion for employees, guards, and supervisors as definedSummary Judgment. Subsequently, on September in the Act, and all other employees.16, 1981, the Board issued an order transferring the Respondent filed with the Board a request forproceeding to the Board and a Notice To Show review, dated June 24, 1981, of the Regional Direc-Cause why the General Counsel's Motion for Sum- tor's Decision and Direction of Election. Themary Judgment should not be granted. Respondent Board denied Respondent's request for review on------ -~~~~~~~~~~~July 8, 1981.' Official notice is taken of the record in the representation proceedingi J 8, 1981.Cases 8-RC-12320 and 8-RC-12482, as the term "record" is defined in An election by Secret ballot was conducted onSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, July 10, 1981, in which four votes were cast for,as amended. See LTV Elecrosysiems. Inc., 166 NLRB 938 (1967), enfd. .atainit the Union There388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 and no voteswerecastagainst, theUnion. Tere(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va. 1967); Follent Corp._ 164 NLRB 378 (1967), enfd. 2An election petition concerning the same bargaining unit had been397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. We filed in Case 8-RC-12320 by International Union of Operating Engineers,note that the date of issuance of the certification is July 20, 1981. rather Local Union 589, on November 14, 1980. The petitions were consoli-than July 19 as alleged in the complaint. dated for the purpose of hearing.259 NLRB No. 55HONDA OF AMERICA MFG., INC. 389Honda of America Mfg., Inc. and International thereafter filed a response to the Notice To ShowUnion, United Automobile, Aerospace and Agri- Cause.cultural Implement Workers of America Pursuant to the provisions of Section 3(b) of the(UAW). Case 8-CA-15050 National Labor Relations Act, as amended, the Na-November 25, 1981 tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.DECISION AND ORDER Upon the entire record in this proceeding, theBoard makes the following:BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN Ruling on the Motion for Summary JudgmentUpon a charge filed on July 27, 1981, by Interna- In its answer to the complaint and response totional Union, United Automobile, Aerospace and the Notice To Show Cause, Respondent assertsAgricultural Implement Workers of America that the Union's certification was improperly issued(UAW), herein called the Union, and duly served in Cases 8-RC-12320 and 8-RC-12482 because theon Honda of America Mfg., Inc., herein called Re- unit of boiler operators found appropriate by thespondent, the General Counsel of the National Regional Director is inappropriate for bargaining.Labor Relations Board, by the Regional Director Respondent contends that the only appropriate unitfor Region 8, issued a complaint on August 17, would consist of all production and maintenance1981, against Respondent, alleging that Respondent employees at its facility, including the boiler opera-had engaged in and was engaging in unfair labor tors. Respondent admits that it has refused, andpractices affecting commerce within the meaning continues to refuse, to bargain with the Union, butof Section 8(a)(5) and (1) and Section 2(6) and (7) alleges that it has no legal obligation to do so.of the National Labor Relations Act, as amended. The General Counsel asserts that Respondent'sCopies of the charge and the complaint and notice answer raises no contentions other than those fullyof hearing before an administrative law judge were considered and rejected by he Board in the under-duly served on the parties to this proceeding. lying representation proceeding and, since all otherWith respect to the unfair labor practices, the factual allegations of the complaint stand admittedcomplaint alleges in substance that on July 19, in Respondent's answer, that there are no matters1981, following a Board election in Cases 8-RC- in issue requiring a hearing before an administrative12320 and 8-RC-12482, the Union was duly certi- law judge.fied as the exclusive collective-bargaining repre- Our review of the record herein, including thesentative of Respondent's employees in the unit record in Cases 8-RC-12320 and 8-RC-12482, dis-found appropriate;' and that, commencing on or closes that the Union filed a petition for an electionabout July 17, 1981, and at all times thereafter, Re- on April 27, 1981.2After a hearing, the Regionalspondent has refused, and continues to date to Director, on June 12, 1981, issued a Decision andrefuse, to bargain collectively with the Union as Direction of Election in which he ordered that anthe exclusive bargaining representative. On August election be held among the employees in the fol-26, 1981, Respondent filed its answer to the com- lowing appropriate unit:plaint admitting in part, and denying in part, the al- All boiler operators employed by the Employ-legations in the complaint. er at its Marysville, Ohio, facility, excludingOn September 10, 1981, counsel for the General all office clerical employees and professionalCounsel filed directly with the Board a Motion for employees, guards, and supervisors as definedSummary Judgment. Subsequently, on September in the Act, and all other employees.16, 1981, the Board issued an order transferring the Respondent filed with the Board a request forproceeding to the Board and a Notice To Show review, dated June 24, 1981, of the Regional Direc-Cause why the General Counsel's Motion for Sum- tor's Decision and Direction of Election. Themary Judgment should not be granted. Respondent Board denied Respondent's request for review on------ -~~~~~~~~~~~July 8, 1981.' Official notice is taken of the record in the representation proceedingi J 8, 1981.Cases 8-RC-12320 and 8-RC-12482, as the term "record" is defined in An election by Secret ballot was conducted onSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, July 10, 1981, in which four votes were cast for,as amended. See LTV Elecrosysiems. Inc., 166 NLRB 938 (1967), enfd. .against the Union There388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 and no voteswerecastagainst, theUnion. Tere(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va. 1967); Follent Corp._ 164 NLRB 378 (1967), enfd. 2An election petition concerning the same bargaining unit had been397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. We filed in Case 8-RC-12320 by International Union of Operating Engineers,note that the date of issuance of the certification is July 20, 1981. rather Local Union 589, on November 14, 1980. The petitions were consoli-than July 19 as alleged in the complaint. dated for the purpose of hearing.259 NLRB No. 55HONDA OF AMERICA MFG., INC. 389Honda of America Mfg., Inc. and International thereafter filed a response to the Notice To ShowUnion, United Automobile, Aerospace and Agri- Cause.cultural Implement Workers of America Pursuant to the provisions of Section 3(b) of the(UAW). Case 8-CA-15050 National Labor Relations Act, as amended, the Na-November 25, 1981 tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.DECISION AND ORDER Upon the entire record in this proceeding, theBoard makes the following:BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN Ruling on the Motion for Summary JudgmentUpon a charge filed on July 27, 1981, by Interna- In its answer to the complaint and response totional Union, United Automobile, Aerospace and the Notice To Show Cause, Respondent assertsAgricultural Implement Workers of America that the Union's certification was improperly issued(UAW), herein called the Union, and duly served in Cases 8-RC-12320 and 8-RC-12482 because theon Honda of America Mfg., Inc., herein called Re- unit of boiler operators found appropriate by thespondent, the General Counsel of the National Regional Director is inappropriate for bargaining.Labor Relations Board, by the Regional Director Respondent contends that the only appropriate unitfor Region 8, issued a complaint on August 17, would consist of all production and maintenance1981, against Respondent, alleging that Respondent employees at its facility, including the boiler opera-had engaged in and was engaging in unfair labor tors. Respondent admits that it has refused, andpractices affecting commerce within the meaning continues to refuse, to bargain with the Union, butof Section 8(a)(5) and (1) and Section 2(6) and (7) alleges that it has no legal obligation to do so.of the National Labor Relations Act, as amended. The General Counsel asserts that Respondent'sCopies of the charge and the complaint and notice answer raises no contentions other than those fullyof hearing before an administrative law judge were considered and rejected by he Board in the under-duly served on the parties to this proceeding. lying representation proceeding and, since all otherWith respect to the unfair labor practices, the factual allegations of the complaint stand admittedcomplaint alleges in substance that on July 19, in Respondent's answer, that there are no matters1981, following a Board election in Cases 8-RC- in issue requiring a hearing before an administrative12320 and 8-RC-12482, the Union was duly certi- law judge.fied as the exclusive collective-bargaining repre- Our review of the record herein, including thesentative of Respondent's employees in the unit record in Cases 8-RC-12320 and 8-RC-12482, dis-found appropriate;' and that, commencing on or closes that the Union filed a petition for an electionabout July 17, 1981, and at all times thereafter, Re- on April 27, 1981.2After a hearing, the Regionalspondent has refused, and continues to date to Director, on June 12, 1981, issued a Decision andrefuse, to bargain collectively with the Union as Direction of Election in which he ordered that anthe exclusive bargaining representative. On August election be held among the employees in the fol-26, 1981, Respondent filed its answer to the com- lowing appropriate unit:plaint admitting in part, and denying in part, the al- All boiler operators employed by the Employ-legations in the complaint. er at its Marysville, Ohio, facility, excludingOn September 10, 1981, counsel for the General all office clerical employees and professionalCounsel filed directly with the Board a Motion for employees, guards, and supervisors as definedSummary Judgment. Subsequently, on September in the Act, and all other employees.16, 1981, the Board issued an order transferring the Respondent filed with the Board a request forproceeding to the Board and a Notice To Show review, dated June 24, 1981, of the Regional Direc-Cause why the General Counsel's Motion for Sum- tor's Decision and Direction of Election. Themary Judgment should not be granted. Respondent Board denied Respondent's request for review on------ -~~~~~~~~~~~July 8, 1981.' Official notice is taken of the record in the representation proceedingi J 8, 1981.Cases 8-RC-12320 and 8-RC-12482, as the term "record" is defined in An election by Secret ballot was conducted onSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, July 10, 1981, in which four votes were cast for,as amended. See LTV Elecrosysiems. Inc., 166 NLRB 938 (1967), enfd. .against the Union There388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 and no voteswerecastagainst, theUnion. Tere(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va. 1967); Follent Corp._ 164 NLRB 378 (1967), enfd. 2An election petition concerning the same bargaining unit had been397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. We filed in Case 8-RC-12320 by International Union of Operating Engineers,note that the date of issuance of the certification is July 20, 1981. rather Local Union 589, on November 14, 1980. The petitions were consoli-than July 19 as alleged in the complaint. dated for the purpose of hearing.259 NLRB No. 55 390 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere no challenged ballots. On July 20, 1981, the that it will effectuate the policies of the Act toActing Regional Director certified the Union as assert jurisdiction herein.the exclusive representative for collective bargain-ing of the employees in the aforementioned unit. II. THE LABOR ORGANIZATION INVOLVEDIn a letter to the Union dated July 17, 1981, Re- International Union, United Automobile, Aero-spondent stated that although it had not yet re- space and Agricultural Implement Workers ofceived the Certification of Representative from the America (UAW), is a labor organization within theRegional Director it would not consider such certi- meaning of Section 2(5) of the Act.fication valid upon its issuance, and therefore Re-spondent would decline to bargain with the Union III. THE UNFAIR LABOR PRACTICESfor the unit of boiler operators. Respondent has re-fused at all times since July 17, 1981, to bargain A. The Representation Proceedingwith the Union.3It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe- The following employees of Respondent consti-cial circumstances a respondent in a proceeding al- tute a unit appropriate for collective-bargainingleging a violation of Section 8(a)(5) is not entitled purposes within the meaning of Section 9(b) of theto relitigate issues which were or could have been Act:litigated in a prior representation proceeding.4AAll issues raised by Respondent in this proceed- ler oerators e loye ying were or could have been litigated in the prior erat itsMarysville, Ohio, facility, excludingrepresentation proceeding, and Respondent does all officeclericalemployees and professionalnot offer to adduce at a hearing any newly discov- employees, guards, and supervisors as definedered or previously unavailable evidence, nor does in the Act, and all other employees.it allege that any special circumstances exist herein 2. The certificationwhich would require the Board to reexamine thedecision made in the representation proceeding.5On July 10, 1981, a majority of the employees ofWe therefore find that Respondent has not raised Respondent in said unit, in a secret-ballot electionany issue which is properly litigable in this unfair conducted under the supervision of the Regionallabor practice proceeding. Accordingly, we grant Director for Region 8, designated the Union asthe Motion for Summary Judgment. their representative for the purpose of collectiveOn the basis of the entire record, the Board bargaining with Respondent.makes the following: The Union was certified as the collective-bar-FINDINGS OF FACT gaining representative of the employees in said unitFINDINGS OF FACTon July 20, 1981, and the Union continues to beI. THE BUSINESS OF RESPONDENT such exclusive representative within the meaning ofSection 9(a) of the Act.Respondent is and has been at all times materialherein an Ohio corporation engaged in the manu- B. Respondent's Refusal To Bargainfacture and sale of motorcycles at its facility locat-ed in Marysville, Ohio. Respondent annually ships Commencing on or about July 17, 1981, and con-goods valued in excess of $50,000 directly from its tinuing at all times thereafter to date, RespondentMarysville facility to points located outside the has refused, and continues to refuse, to recognizeState of Ohio. and bargain with the Union as the exclusive repre-We find, on the basis of the foregoing, that Re- sentative for collective bargaining of all employeesspondent is, and has been at all times material in said unit.herein, an employer engaged in commerce within Accordingly, we find that Respondent has, sincethe meaning of Section 2(6) and (7) of the Act, and July 17, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-3 In view of Respondent's anticipatory repudiation of its bargaining ob- sive representative of the employees in the appro-ligation, we find immaterial the absence of an allegation in the complaintthat the Union made a formal request that Respondent meet with it for prate unit, and that, by such refusal, Respondentpurposes of collective bargaining. has engaged in and is engaging in unfair labor prac-' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).We find no merit in Respondent's contention that its averred applica- of the Act.tion of the "Japanese approach to labor relations" at its facility consti-tutes special circumstances warranting further consideration by theBoard.390 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere no challenged ballots. On July 20, 1981, the that it will effectuate the policies of the Act toActing Regional Director certified the Union as assert jurisdiction herein.the exclusive representative for collective bargain-ing of the employees in the aforementioned unit. 11. THELABORORGANIZATION INVOLVEDIn a letter to the Union dated July 17, 1981, Re- International Union, United Automobile, Aero-spondent stated that although it had not yet re- space and Agricultural Implement Workers ofceived the Certification of Representative from the America (UAW), is a labor organization within theRegional Director it would not consider such certi- meaning of Section 2(5) of the Act.fication valid upon its issuance, and therefore Re-spondent would decline to bargain with the Union 11. THE UNFAIR LABOR PRACTICESfor the unit of boiler operators. Respondent has re-fused at all times since July 17, 1981, to bargain A. The Representation Proceedingwith the Union.3.The uIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe- The following employees of Respondent consti-cial circumstances a respondent in a proceeding al- tute a unit appropriate for collective-bargainingleging a violation of Section 8(a)(5) is not entitled purposes within the meaning of Section 9(b) of theto relitigate issues which were or could have been Act:litigated in a prior representation proceeding.4All bl 1as p e y e lAll issues raised by Respondent in this proceed-ing were or could have been litigated in the prior eratitsMarysville, Ohio, facility, excludingrepresentation proceeding, and Respondent does all officeclericalemployees and professionalnot offer to adduce at a hearing any newly discov- employees, guards, and supervisors as definedered or previously unavailable evidence, nor does intheAct, andallotheremployees.it allege that any special circumstances exist herein 2. The certificationwhich would require the Board to reexamine thedecision made in the representation proceeding.' On July 10, 1981, a majority of the employees ofWe therefore find that Respondent has not raised Respondent in said unit, in a secret-ballot electionany issue which is properly litigable in this unfair conducted under the supervision of the Regionallabor practice proceeding. Accordingly, we grant Director for Region 8, designated the Union asthe Motion for Summary Judgment, their representative for the purpose of collectiveOn the basis of the entire record, the Board bargaining with Respondent.makes the following: The Union was certified as the collective-bar-FINDINGS ,- FACT gaining representative of the employees in said unitFINDINGS Or rACT ioi 1 i n* ion July 20, 1981, and the Union continues to beI. THE BUSINESS OF RESPONDENT such exclusive representative within the meaning ofD ^ * * j i. u * 11 ** -i ~Section 9(a) of the Act.Respondent is and has been at all times materialherein an Ohio corporation engaged in the manu- B. Respondent's Refusal To Bargainfacture and sale of motorcycles at its facility locat-ed in Marysville, Ohio. Respondent annually ships Commencing on or about July 17, 1981, and con-goods valued in excess of $50,000 directly from its tinuing at all times thereafter to date, RespondentMarysville facility to points located outside the hasrefused, and continues to refuse, to recognizeState of Ohio. andbargain with the Union as the exclusive repre-We find, on the basis of the foregoing, that Re- sentative for collective bargaining of all employeesspondent is, and has been at all times material insaid unit.herein, an employer engaged in commerce within Accordingly, we find that Respondent has, sincethe meaning of Section 2(6) and (7) of the Act, and July 17, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-3In view of Respondent's anticipatory repudiation of its bargaining ob- sive representative of the employees in the appro-ligation, we find immaterial the absence of an allegation in the complaint .., , , , — , -^ .that the Union made a formal request that Respondent meet with it for Prate Unit, and that, by Such refusal, Respondentpurposes of collective bargaining. has engaged in and is engaging in unfair labor prac-I See Pittsburgh Plate Glass Co. v. N.L.R.R., 313 U.S. 146, 162 (1941); ie th h man o cin ()5 d 1Rules and Regulations of the Board, Secs. 102.67(f and 1026(c).tices within the meaning of Section 8(a)(5) and (1)5 We find no merit in Respondent's contention that its averred applica- of the Act.tion of the "Japanese approach to labor relations" at its facility consti-tutes special circumstances warranting further consideration by theBoard.390 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere no challenged ballots. On July 20, 1981, the that it will effectuate the policies of the Act toActing Regional Director certified the Union as assert jurisdiction herein.the exclusive representative for collective bargain-ing of the employees in the aforementioned unit. 11. THELABORORGANIZATION INVOLVEDIn a letter to the Union dated July 17, 1981, Re- International Union, United Automobile, Aero-spondent stated that although it had not yet re- space and Agricultural Implement Workers ofceived the Certification of Representative from the America (UAW), is a labor organization within theRegional Director it would not consider such certi- meaning of Section 2(5) of the Act.fication valid upon its issuance, and therefore Re-spondent would decline to bargain with the Union 11. THE UNFAIR LABOR PRACTICESfor the unit of boiler operators. Respondent has re-fused at all times since July 17, 1981, to bargain A. The Representation Proceedingwith the Union.3.The uIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe- The following employees of Respondent consti-cial circumstances a respondent in a proceeding al- tute a unit appropriate for collective-bargainingleging a violation of Section 8(a)(5) is not entitled purposes within the meaning of Section 9(b) of theto relitigate issues which were or could have been Act:litigated in a prior representation proceeding.4All bl o e b t EpoAll issues raised by Respondent in this proceed-ing were or could have been litigated in the prior eratitsMarysville, Ohio, facility, excludingrepresentation proceeding, and Respondent does all officeclericalemployees and professionalnot offer to adduce at a hearing any newly discov- employees, guards, and supervisors as definedered or previously unavailable evidence, nor does intheAct, andallotheremployees.it allege that any special circumstances exist herein 2. The certificationwhich would require the Board to reexamine thedecision made in the representation proceeding.' On July 10, 1981, a majority of the employees ofWe therefore find that Respondent has not raised Respondent in said unit, in a secret-ballot electionany issue which is properly litigable in this unfair conducted under the supervision of the Regionallabor practice proceeding. Accordingly, we grant Director for Region 8, designated the Union asthe Motion for Summary Judgment, their representative for the purpose of collectiveOn the basis of the entire record, the Board bargaining with Respondent.makes the following: The Union was certified as the collective-bar-FINDINGS ,- FACT gaining representative of the employees in said unitFINDINGS OF rACT ioi 1 i n* ion July 20, 1981, and the Union continues to beI. THE BUSINESS OF RESPONDENT such exclusive representative within the meaning ofD ^ * * j i. u * 11 ** -i ~Section 9(a) of the Act.Respondent is and has been at all times materialherein an Ohio corporation engaged in the manu- B. Respondent's Refusal To Bargainfacture and sale of motorcycles at its facility locat-ed in Marysville, Ohio. Respondent annually ships Commencing on or about July 17, 1981, and con-goods valued in excess of $50,000 directly from its tinuing at all times thereafter to date, RespondentMarysville facility to points located outside the hasrefused, and continues to refuse, to recognizeState of Ohio. andbargain with the Union as the exclusive repre-We find, on the basis of the foregoing, that Re- sentative for collective bargaining of all employeesspondent is, and has been at all times material insaid unit.herein, an employer engaged in commerce within Accordingly, we find that Respondent has, sincethe meaning of Section 2(6) and (7) of the Act, and July 17, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-3In view of Respondent's anticipatory repudiation of its bargaining ob- sive representative of the employees in the appro-ligation, we find immaterial the absence of an allegation in the complaint .., , , , — , -^ .that the Union made a formal request that Respondent meet with it for Prate Unit, and that, by Such refusal, Respondentpurposes of collective bargaining. has engaged in and is engaging in unfair labor prac-I See Pittsburgh Plate Glass Co. v. N.L.R.R., 313 U.S. 146, 162 (1941); ie th h man o cin ()5 d 1Rules and Regulations of the Board, Secs. 102.7( and 2()tices within the meaning of Section 8(a)(5) and (1)5 We find no merit in Respondent's contention that its averred applica- of the Act.tion of the "Japanese approach to labor relations" at its facility consti-tutes special circumstances warranting further consideration by theBoard.390 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere no challenged ballots. On July 20, 1981, the that it will effectuate the policies of the Act toActing Regional Director certified the Union as assert jurisdiction herein.the exclusive representative for collective bargain-ing of the employees in the aforementioned unit. 11. THELABORORGANIZATION INVOLVEDIn a letter to the Union dated July 17, 1981, Re- International Union, United Automobile, Aero-spondent stated that although it had not yet re- space and Agricultural Implement Workers ofceived the Certification of Representative from the America (UAW), is a labor organization within theRegional Director it would not consider such certi- meaning of Section 2(5) of the Act.fication valid upon its issuance, and therefore Re-spondent would decline to bargain with the Union 11. THE UNFAIR LABOR PRACTICESfor the unit of boiler operators. Respondent has re-fused at all times since July 17, 1981, to bargain A. The Representation Proceedingwith the Union.3.The uIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe- The following employees of Respondent consti-cial circumstances a respondent in a proceeding al- tute a unit appropriate for collective-bargainingleging a violation of Section 8(a)(5) is not entitled purposes within the meaning of Section 9(b) of theto relitigate issues which were or could have been Act:litigated in a prior representation proceeding.4All bl o e b t EpoAll issues raised by Respondent in this proceed-ing were or could have been litigated in the prior eratitsMarysville, Ohio, facility, excludingrepresentation proceeding, and Respondent does all officeclericalemployees and professionalnot offer to adduce at a hearing any newly discov- employees, guards, and supervisors as definedered or previously unavailable evidence, nor does intheAct, andallotheremployees.it allege that any special circumstances exist herein 2. The certificationwhich would require the Board to reexamine thedecision made in the representation proceeding.' On July 10, 1981, a majority of the employees ofWe therefore find that Respondent has not raised Respondent in said unit, in a secret-ballot electionany issue which is properly litigable in this unfair conducted under the supervision of the Regionallabor practice proceeding. Accordingly, we grant Director for Region 8, designated the Union asthe Motion for Summary Judgment, their representative for the purpose of collectiveOn the basis of the entire record, the Board bargaining with Respondent.makes the following: The Union was certified as the collective-bar-FINDINGS ,- FACT gaining representative of the employees in said unitFINDINGS OF FACT ioi 1 i n* ion July 20, 1981, and the Union continues to beI. THE BUSINESS OF RESPONDENT such exclusive representative within the meaning ofD ^ * * j i. u * 11 ** -i ~Section 9(a) of the Act.Respondent is and has been at all times materialherein an Ohio corporation engaged in the manu- B. Respondent's Refusal To Bargainfacture and sale of motorcycles at its facility locat-ed in Marysville, Ohio. Respondent annually ships Commencing on or about July 17, 1981, and con-goods valued in excess of $50,000 directly from its tinuing at all times thereafter to date, RespondentMarysville facility to points located outside the hasrefused, and continues to refuse, to recognizeState of Ohio. andbargain with the Union as the exclusive repre-We find, on the basis of the foregoing, that Re- sentative for collective bargaining of all employeesspondent is, and has been at all times material insaid unit.herein, an employer engaged in commerce within Accordingly, we find that Respondent has, sincethe meaning of Section 2(6) and (7) of the Act, and July 17, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-3In view of Respondent's anticipatory repudiation of its bargaining ob- sive representative of the employees in the appro-ligation, we find immaterial the absence of an allegation in the complaint .., , , , — , -^ .that the Union made a formal request that Respondent meet with it for Prate Unit, and that, by Such refusal, Respondentpurposes of collective bargaining. has engaged in and is engaging in unfair labor prac-I See Pittsburgh Plate Glass Co. v. N.L.R.R., 313 U.S. 146, 162 (1941); ie th h man o cin ()5 d 1Rules and Regulations of the Board, Secs. 102.7( and 2()tices within the meaning of Section 8(a)(5) and (1)5 We find no merit in Respondent's contention that its averred applica- of the Act.tion of the "Japanese approach to labor relations" at its facility consti-tutes special circumstances warranting further consideration by theBoard. HONDA OF AMERICA MFG., INC. 391IV. THE EFFECT OF THE UNFAIR LABOR bargaining within the meaning of Section 9(a) ofPRACTICES UPON COMMERCE the Act.The activities of Honda of America Mfg., Inc., 5. B refusing on or about July 17, 1981, and atset forth in section III, above, occurring in connec- all times thereafter, to bargain collectively with thetion with its operations described in section I, above-named labor organization as the exclusiveabove, have a close, intimate, and substantial rela- bargaining representative of all the employees oftionship to trade, traffic, and commerce among the Respondent in the appropriate unit, Respondentseveral States and tend to lead to labor disputes has engaged in and is engaging in unfair labor prac-burdening and obstructing commerce and the free tices within the meaning of Section 8(a)(5) of theflow of commerce. Act.6. By the aforesaid refusal to bargain, Respond-V. THE REMEDY ent has interfered with, restrained, and coerced,Having found that Respondent has engaged in and is interfering with, restraining, and coercing,and is engaging in unfair labor practices within the employees in the exercise of the rights guaranteedmeaning of Section 8(a)(5) and (1) of the Act, we them in Section 7 of the Act, and thereby has en-shall order that it cease and desist therefrom, and, gaged in and is engaging in unfair labor practicesupon request, bargain collectively with the Union within the meaning of Section 8(a)(l) of the Act.as the exclusive representative of all employees in 7. The aforesaid unfair labor practices are unfairthe appropriate unit and, if an understanding is labor practices affecting commerce within thereached, embody such understanding in a signed meaning of Section 2(6) and (7) of the Act.agreement.In order to insure that the employees in the ap- ORDERpropriate unit will be accorded the services of their Pursuant to Section 10(c) of the National Laborselected bargaining agent for the period provided Relations Act, as amended, the National Labor Re-by law, we shall construe the initial period of certi- lations Board hereby orders that the Respondentfication as beginning on the date Respondent com- Marysville, Ohio, itsmences to bargain in good faith with the Union as officers, agns, sccs, shallthe recognized bargaining representative in the ap- 1. Cease aent essos ad apropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/a (a) Refusing to bargain collectively concerningLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 rates of pay, wages, hours, and other terms andF.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817; conditions of employment with InternationalBurnett Construction Company, 149 NLRB 1419, Union, United Automobile, Aerospace and Agri-1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). cultural Implement Workers of America (UAW),The Board, upon the basis of the foregoing facts as the exclusive bargaining representative of its em-and the entire record, makes the following: ployees in the following appropriate unit:CONCLUSIONS OF LAW All boiler operators employed by Respondentat its Marysville, Ohio, facility, excluding all1. Honda of America Mfg., Inc., is an employer office clerical employees and professional em-engaged in commerce within the meaning of Sec- ployees, guards, and supervisors as defined intion 2(6) and (7) of the Act. the Act, and all other employees.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers of (b) In any like or related manner interferingAmerica (UAW), is a labor organization within the with, restraining, or coercing employees in the ex-meaning of Section 2(5) of the Act. ercise of the rights guaranteed them in Section 7 of3. All boiler operators employed by Respondent the Act.at its Marysville, Ohio, facility, excluding all office 2. Take the following affirmative action whichclerical employees and professional employees, the Board finds will effectuate the policies of theguards, and supervisors as defined in the Act, and Act:all other employees, constitute a unit appropriate (a) Upon request, bargain with the above-namedfor the purposes of collective bargaining within the labor organization as the exclusive representativemeaning of Section 9(b) of the Act. of all employees in the aforesaid appropriate unit4. Since July 20, 1981, the above-named labor or- with respect to rates of pay, wages, hours, andganization has been and now is the certified and ex- other terms and conditions of employment and, ifclusive representative of all employees in the afore- an understanding is reached, embody such under-said appropriate unit for the purpose of collective standing in a signed agreement.HONDA OF AMERICA MFG., INC. 391IV. THE EFFECT OF THE UNFAIR LABOR bargaining within the meaning of Section 9(a) ofPRACTICES UPON COMMERCE the Act.The activities of Honda of America Mfg., Inc., 5. By refusing on orabout July 17, 1981, and atset forth in section III, above, occurring in connec- all times thereafter, to bargain collectively with thetion with its operations described in section I, above-named labor organization as the exclusiveabove, have a close, intimate, and substantial rela- bargaining representative of all the employees oftionship to trade, traffic, and commerce among the Respondent in the appropriate unit, Respondentseveral States and tend to lead to labor disputes has engaged in and is engaging in unfair labor prac-burdening and obstructing commerce and the free tices within the meaning of Section 8(a)(5) of theflow of commerce. Act.6. By the aforesaid refusal to bargain, Respond-V. THE REMEDY ent has interfered with, restrained, and coerced,Having found that Respondent has engaged in and is interfering with, restraining, and coercing,and is engaging in unfair labor practices within the employees in the exercise of the rights guaranteedmeaning of Section 8(a)(5) and (1) of the Act, we them in Section 7 of the Act, and thereby has en-shall order that it cease and desist therefrom, and, gaged in and is engaging in unfair labor practicesupon request, bargain collectively with the Union within the meaning of Section 8(a)(l) of the Act.as the exclusive representative of all employees in 7. The aforesaid unfair labor practices are unfairthe appropriate unit and, if an understanding is labor practices affecting commerce within thereached, embody such understanding in a signed meaning of Section 2(6) and (7) of the Act.agreement.In order to insure that the employees in the ap- ORDERpropriate unit will be accorded the services of their Pursuant to Section 10(c) of the National Laborselected bargaining agent for the period provided Relations Act, as amended, the National Labor Re-by law, we shall construe the initial period of certi- li B he o t Respondent,fication as beginning on the date Respondent com- H Marysville, Ohio, itsmences to bargain in good faith with the Union as o , a, a ag 11the recognized bargaining representative in the ap- 1. Cease and dessom:propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/a (a) Refusing to bargain collectively concerningLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 rates of pay, wages, hours, and other terms andF.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817; conditions of employment with InternationalBurnett Construction Company, 149 NLRB 1419, Union, United Automobile, Aerospace and Agri-1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). cultural Implement Workers of America (UAW),The Board, upon the basis of the foregoing facts as the exclusive bargaining representative of its em-and the entire record, makes the following: ployees in the following appropriate unit:CONCLUSIONS OF LAW All boiler operators employed by Respondentat its Marysville, Ohio, facility, excluding all1. Honda of America Mfg., Inc., is an employer office clerical employees and professional em-engaged in commerce within the meaning of Sec- ployees, guards, and supervisors as defined intion 2(6) and (7) of the Act. the Act, and all other employees.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers of (b) Inany like or related manner interferingAmerica (UAW), is a labor organization within the with, restraining, or coercing employees in the ex-meaning of Section 2(5) of the Act. ercise of the rights guaranteed them in Section 7 of3. All boiler operators employed by Respondent the Act.at its Marysville, Ohio, facility, excluding all office 2. Take the following affirmative action whichclerical employees and professional employees, the Board finds will effectuate the policies of theguards, and supervisors as defined in the Act, and Act:all other employees, constitute a unit appropriate (a) Upon request, bargain with the above-namedfor the purposes of collective bargaining within the labor organization as the exclusive representativemeaning of Section 9(b) of the Act. of all employees in the aforesaid appropriate unit4. Since July 20, 1981, the above-named labor or- with respect to rates of pay, wages, hours, andganization has been and now is the certified and ex- other terms and conditions of employment and, ifelusive representative of all employees in the afore- an understanding is reached, embody such under-said appropriate unit for the purpose of collective standing in a signed agreement.HONDA OF AMERICA MFG., INC. 391IV. THE EFFECT OF THE UNFAIR LABOR bargaining within the meaning of Section 9(a) ofPRACTICES UPON COMMERCE the Act.The activities of Honda of America Mfg., Inc., 5. By refusing on orabout July 17, 1981, and atset forth in section III, above, occurring in connec- all times thereafter, to bargain collectively with thetion with its operations described in section I, above-named labor organization as the exclusiveabove, have a close, intimate, and substantial rela- bargaining representative of all the employees oftionship to trade, traffic, and commerce among the Respondent in the appropriate unit, Respondentseveral States and tend to lead to labor disputes has engaged in and is engaging in unfair labor prac-burdening and obstructing commerce and the free tices within the meaning of Section 8(a)(5) of theflow of commerce. Act.6. By the aforesaid refusal to bargain, Respond-V. THE REMEDY ent has interfered with, restrained, and coerced,Having found that Respondent has engaged in and is interfering with, restraining, and coercing,and is engaging in unfair labor practices within the employees in the exercise of the rights guaranteedmeaning of Section 8(a)(5) and (1) of the Act, we them in Section 7 of the Act, and thereby has en-shall order that it cease and desist therefrom, and, gaged in and is engaging in unfair labor practicesupon request, bargain collectively with the Union within the meaning of Section 8(a)(l) of the Act.as the exclusive representative of all employees in 7. The aforesaid unfair labor practices are unfairthe appropriate unit and, if an understanding is labor practices affecting commerce within thereached, embody such understanding in a signed meaning of Section 2(6) and (7) of the Act.agreement.In order to insure that the employees in the ap- ORDERpropriate unit will be accorded the services of their Pursuant to Section 10(c) of the National Laborselected bargaining agent for the period provided Relations Act, as amended, the National Labor Re-by law, we shall construe the initial period of certi- li B he o t Respondent,fication as beginning on the date Respondent com- H Marysville, Ohio, itsmences to bargain in good faith with the Union as o , a, a ag 11the recognized bargaining representative in the ap- 1. Cease and dessom:propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/a (a) Refusing to bargain collectively concerningLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 rates of pay, wages, hours, and other terms andF.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817; conditions of employment with InternationalBurnett Construction Company, 149 NLRB 1419, Union, United Automobile, Aerospace and Agri-1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). cultural Implement Workers of America (UAW),The Board, upon the basis of the foregoing facts as the exclusive bargaining representative of its em-and the entire record, makes the following: ployees in the following appropriate unit:CONCLUSIONS OF LAW All boiler operators employed by Respondentat its Marysville, Ohio, facility, excluding all1. Honda of America Mfg., Inc., is an employer office clerical employees and professional em-engaged in commerce within the meaning of Sec- ployees, guards, and supervisors as defined intion 2(6) and (7) of the Act. the Act, and all other employees.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers of (b) Inany like or related manner interferingAmerica (UAW), is a labor organization within the with, restraining, or coercing employees in the ex-meaning of Section 2(5) of the Act. ercise of the rights guaranteed them in Section 7 of3. All boiler operators employed by Respondent the Act.at its Marysville, Ohio, facility, excluding all office 2. Take the following affirmative action whichclerical employees and professional employees, the Board finds will effectuate the policies of theguards, and supervisors as defined in the Act, and Act:all other employees, constitute a unit appropriate (a) Upon request, bargain with the above-namedfor the purposes of collective bargaining within the labor organization as the exclusive representativemeaning of Section 9(b) of the Act. of all employees in the aforesaid appropriate unit4. Since July 20, 1981, the above-named labor or- with respect to rates of pay, wages, hours, andganization has been and now is the certified and ex- other terms and conditions of employment and, ifelusive representative of all employees in the afore- an understanding is reached, embody such under-said appropriate unit for the purpose of collective standing in a signed agreement.HONDA OF AMERICA MFG., INC. 391IV. THE EFFECT OF THE UNFAIR LABOR bargaining within the meaning of Section 9(a) ofPRACTICES UPON COMMERCE the Act.The activities of Honda of America Mfg., Inc., 5. By refusing on or about July 17, 1981, and atset forth in section III, above, occurring in connec- all times thereafter, to bargain collectively with thetion with its operations described in section I, above-named labor organization as the exclusiveabove, have a close, intimate, and substantial rela- bargaining representative of all the employees oftionship to trade, traffic, and commerce among the Respondent in the appropriate unit, Respondentseveral States and tend to lead to labor disputes has engaged in and is engaging in unfair labor prac-burdening and obstructing commerce and the free tices within the meaning of Section 8(a)(5) of theflow of commerce. Act.6. By the aforesaid refusal to bargain, Respond-V. THE REMEDY ent has interfered with, restrained, and coerced,Having found that Respondent has engaged in and is interfering with, restraining, and coercing,and is engaging in unfair labor practices within the employees in the exercise of the rights guaranteedmeaning of Section 8(a)(5) and (1) of the Act, we them in Section 7 of the Act, and thereby has en-shall order that it cease and desist therefrom, and, gaged in and is engaging in unfair labor practicesupon request, bargain collectively with the Union within the meaning of Section 8(a)(l) of the Act.as the exclusive representative of all employees in 7. The aforesaid unfair labor practices are unfairthe appropriate unit and, if an understanding is labor practices affecting commerce within thereached, embody such understanding in a signed meaning of Section 2(6) and (7) of the Act.agreement.In order to insure that the employees in the ap- ORDERpropriate unit will be accorded the services of their Pursuant to Section 10(c) of the National Laborselected bargaining agent for the period provided Relations Act, as amended, the National Labor Re-by law, we shall construe the initial period of certi- li B he o t Respondent,fication as beginning on the date Respondent com- H Marysville, Ohio, itsmences to bargain in good faith with the Union as o , a, a ag 11the recognized bargaining representative in the ap- 1. Cease and dessom:propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/a (a) Refusing to bargain collectively concerningLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 rates of pay, wages, hours, and other terms andF.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817; conditions of employment with InternationalBurnett Construction Company, 149 NLRB 1419, Union, United Automobile, Aerospace and Agri-1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). cultural Implement Workers of America (UAW),The Board, upon the basis of the foregoing facts as the exclusive bargaining representative of its em-and the entire record, makes the following: ployees in the following appropriate unit:CONCLUSIONS OF LAW All boiler operators employed by Respondentat its Marysville, Ohio, facility, excluding all1. Honda of America Mfg., Inc., is an employer office clerical employees and professional em-engaged in commerce within the meaning of Sec- ployees, guards, and supervisors as defined intion 2(6) and (7) of the Act. the Act, and all other employees.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers of (b) In any like or related manner interferingAmerica (UAW), is a labor organization within the with, restraining, or coercing employees in the ex-meaning of Section 2(5) of the Act. ercise of the rights guaranteed them in Section 7 of3. All boiler operators employed by Respondent the Act.at its Marysville, Ohio, facility, excluding all office 2. Take the following affirmative action whichclerical employees and professional employees, the Board finds will effectuate the policies of theguards, and supervisors as defined in the Act, and Act:all other employees, constitute a unit appropriate (a) Upon request, bargain with the above-namedfor the purposes of collective bargaining within the labor organization as the exclusive representativemeaning of Section 9(b) of the Act. of all employees in the aforesaid appropriate unit4. Since July 20, 1981, the above-named labor or- with respect to rates of pay, wages, hours, andganization has been and now is the certified and ex- other terms and conditions of employment and, ifelusive representative of all employees in the afore- an understanding is reached, embody such under-said appropriate unit for the purpose of collective standing in a signed agreement. 392 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Marysville, Ohio, facility copies of other terms and conditions of employmentthe attached notice marked "Appendix."6Copies of with International Union, United Automobile,said notice, on forms provided by the Regional Di- Aerospace and Agricultural Implement Work-rector for Region 8, after being duly signed by Re- ers of America (UAW), as the exclusive repre-spondent's representative, shall be posted by Re- sentative of the employees in the bargainingspondent immediately upon receipt thereof, and be unit described below.maintained by it for 60 consecutive days thereafter, WE WILL NOT in any like or related mannerin conspicuous places, including all places where interfere with, restrain, or coerce our employ-notices to employees are customarily posted. Rea- ees in the exercise of the rights guaranteedsonable steps shall be taken by Respondent to them by Section 7 of the Act.insure that said notices are not altered, defaced, or WE WILL, upon request, bargain with thecovered by any other material, above-named Union, as the exclusive repre-(c) Notify the Regional Director for Region 8, in sentative of all employees in the bargainingwriting, within 20 days from the date of this Order, unit described below, with respect to rates ofwhat steps have been taken to comply herewith. pay, wages, hours, and other terms and condi-tions of employment and, if an understandingS In the event that this Order is enforced by a Judgment of a United i reached, embody such understanding in aStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu- signed agreement. The bargaining unit is:ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." All boiler operators employed by us at ourMarysville, Ohio, facility, excluding allAPPENDIX office clerical employees and professionalNOTICE To EMPLOYEES employees, guards, and supervisors as de-POSTED BY ORDER OF THE fined in the Act, and all other employees.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and392 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Marysville, Ohio, facility copies of other terms and conditions of employmentthe attached notice marked "Appendix."' Copies of with International Union, United Automobile,said notice, on forms provided by the Regional Di- Aerospace and Agricultural Implement Work-rector for Region 8, after being duly signed by Re- ers of America (UAW), as the exclusive repre-spondent's representative, shall be posted by Re- sentative of the employees in the bargainingspondent immediately upon receipt thereof, and be unit described below.maintained by it for 60 consecutive days thereafter, WE WILL NOT in any like or related mannerin conspicuous places, including all places where interfere with, restrain, or coerce our employ-notices to employees are customarily posted. Rea- ees in the exercise of the rights guaranteedsonable steps shall be taken by Respondent to them by Section 7 of the Act.insure that said notices are not altered, defaced, or WE WILL, upon request, bargain with thecovered by any other material, above-named Union, as the exclusive repre-(c) Notify the Regional Director for Region 8, in sentative of all employees in the bargainingwriting, within 20 days from the date of this Order, unit described below, with respect to rates ofwhat steps have been taken to comply herewith. pay, wages, hours, and other terms and condi-______ ~~~~~~~~~~~tions of employment and, if an understanding* In the event that this Order is enforced by a Judgment of a United o reached, embody such Understanding in aStates Court of Appeals, the words in the notice reading "Posted by i , e o s u i aOrder of the National Labor Relations Board" shall read "Posted Pursu- Signed agreement. The bargaining Unit is:ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." All boiler Operators employed by us at ourMarysville, Ohio, facility, excluding allAPPENDIX office clerical employees and professionalNOTICE To EMPLOYEES employees, guards, and supervisors as de-POSTED BY ORDER OF THE finedintheAct, andall otheremployees.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and392 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Marysville, Ohio, facility copies of other terms and conditions of employmentthe attached notice marked "Appendix."' Copies of with International Union, United Automobile,said notice, on forms provided by the Regional Di- Aerospace and Agricultural Implement Work-rector for Region 8, after being duly signed by Re- ers of America (UAW), as the exclusive repre-spondent's representative, shall be posted by Re- sentative of the employees in the bargainingspondent immediately upon receipt thereof, and be unit described below.maintained by it for 60 consecutive days thereafter, WE WILL NOT in any like or related mannerin conspicuous places, including all places where interfere with, restrain, or coerce our employ-notices to employees are customarily posted. Rea- ees in the exercise of the rights guaranteedsonable steps shall be taken by Respondent to them by Section 7 of the Act.insure that said notices are not altered, defaced, or WE WILL, upon request, bargain with thecovered by any other material, above-named Union, as the exclusive repre-(c) Notify the Regional Director for Region 8, in sentative of all employees in the bargainingwriting, within 20 days from the date of this Order, unit described below, with respect to rates ofwhat steps have been taken to comply herewith. pay, wages, hours, and other terms and condi-______ ~~~~~~~~~~~tions of employment and, if an understanding* In the event that this Order is enforced by a Judgment of a United o reached, embody such Understanding in aStates Court of Appeals, the words in the notice reading "Posted by i , e o s u i aOrder of the National Labor Relations Board" shall read "Posted Pursu- Signed agreement. The bargaining Unit is:ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." All boiler Operators employed by us at ourMarysville, Ohio, facility, excluding allAPPENDIX office clerical employees and professionalNOTICE To EMPLOYEES employees, guards, and supervisors as de-POSTED BY ORDER OF THE finedintheAct, andall otheremployees.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and392 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Marysville, Ohio, facility copies of other terms and conditions of employmentthe attached notice marked "Appendix."' Copies of with International Union, United Automobile,said notice, on forms provided by the Regional Di- Aerospace and Agricultural Implement Work-rector for Region 8, after being duly signed by Re- ers of America (UAW), as the exclusive repre-spondent's representative, shall be posted by Re- sentative of the employees in the bargainingspondent immediately upon receipt thereof, and be unit described below.maintained by it for 60 consecutive days thereafter, WE WILL NOT in any like or related mannerin conspicuous places, including all places where interfere with, restrain, or coerce our employ-notices to employees are customarily posted. Rea- ees in the exercise of the rights guaranteedsonable steps shall be taken by Respondent to them by Section 7 of the Act.insure that said notices are not altered, defaced, or WE WILL, upon request, bargain with thecovered by any other material, above-named Union, as the exclusive repre-(c) Notify the Regional Director for Region 8, in sentative of all employees in the bargainingwriting, within 20 days from the date of this Order, unit described below, with respect to rates ofwhat steps have been taken to comply herewith. pay, wages, hours, and other terms and condi-______ ~~~~~~~~~~~tions of employment and, if an understanding* In the event that this Order is enforced by a Judgment of a United o reached, embody such Understanding in aStates Court of Appeals, the words in the notice reading "Posted by i , e o s u i aOrder of the National Labor Relations Board" shall read "Posted Pursu- Signed agreement. The bargaining Unit is:ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." All boiler Operators employed by us at ourMarysville, Ohio, facility, excluding allAPPENDIX office clerical employees and professionalNOTICE To EMPLOYEES employees, guards, and supervisors as de-POSTED BY ORDER OF THE finedintheAct, andall otheremployees.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and392 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Marysville, Ohio, facility copies of other terms and conditions of employmentthe attached notice marked "Appendix."' Copies of with International Union, United Automobile,said notice, on forms provided by the Regional Di- Aerospace and Agricultural Implement Work-rector for Region 8, after being duly signed by Re- ers of America (UAW), as the exclusive repre-spondent's representative, shall be posted by Re- sentative of the employees in the bargainingspondent immediately upon receipt thereof, and be unit described below.maintained by it for 60 consecutive days thereafter, WE WILL NOT in any like or related mannerin conspicuous places, including all places where interfere with, restrain, or coerce our employ-notices to employees are customarily posted. Rea- ees in the exercise of the rights guaranteedsonable steps shall be taken by Respondent to them by Section 7 of the Act.insure that said notices are not altered, defaced, or WE WILL, upon request, bargain with thecovered by any other material, above-named Union, as the exclusive repre-(c) Notify the Regional Director for Region 8, in sentative of all employees in the bargainingwriting, within 20 days from the date of this Order, unit described below, with respect to rates ofwhat steps have been taken to comply herewith. pay, wages, hours, and other terms and condi-______ ~~~~~~~~~~~tions of employment and, if an understanding* In the event that this Order is enforced by a Judgment of a United o reached, embody such Understanding in aStates Court of Appeals, the words in the notice reading "Posted by i , e o s u i aOrder of the National Labor Relations Board" shall read "Posted Pursu- Signed agreement. The bargaining Unit is:ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." All boiler Operators employed by us at ourMarysville, Ohio, facility, excluding allAPPENDIX office clerical employees and professionalNOTICE To EMPLOYEES employees, guards, and supervisors as de-POSTED BY ORDER OF THE finedintheAct, andall otheremployees.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and